Case 2:19-cv-02401-SHL-tmp Document 17 Filed 08/29/19 Page 1 of 1                  PageID 70




                    IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


EURONDA ROBERTSON,                                 )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      2:19-cv-02401-SHL-tmp
                                                   )
PREMIER BANKCARD, LLC,                             )
                                                   )
       Defendant.                                  )


                                        JUDGMENT


JUDGMENT BY COURT. This action having come before the Court on Plaintiff’s Complaint
(ECF No. 1), filed June 20, 2019,

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that, in accordance with the
oral Joint Motion to Dismiss and Order granting that Motion (ECF No. 16), which occurred in
open court on August 28, 2019, judgment is entered and all claims in this matter are hereby
DISMISSED WITHOUT PREJUDICE. The Court shall retain jurisdiction for the purpose of
enforcing the parties’ agreement to arbitrate pursuant to Kokkonen v. Guardian Life Ins. Co. of
Am., 511 U.S. 375, 381–82 (1994).

APPROVED:

s/ Sheryl H. Lipman
SHERYL H. LIPMAN
UNITED STATES DISTRICT JUDGE

August 29, 2019
Date
